DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I claims 1-33, Species A and Subspecies A1  in the reply filed on 10/15/21 is acknowledged.
Claims 5, 9 and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subspecies A2, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/15/2021.
Claim 34 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/15/2021.
Claims 1-4, 6-8 and 11-33 are pending. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, the “plurality of engagement apertures along end zones” of claim 14 must be shown or the feature(s) canceled from the claim(s).  
The tabs of claim 26 must be shown or the feature(s) canceled from the claim(s)
No new matter should be entered.  


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 16, line 4 recites, “simple locating means” which are being interpreted under 35 
U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; the term “means” or “step” or the generic placeholder is modified by functional language “locating”; and the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
A review of the specification fails to show that the corresponding structure of the 35 U.S.C. 112(f) or pre-AIA  U.S.C. 112, sixth paragraph limitation “simple locating means.”



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 16 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 16 recites “simple locating means” which is being interpreted under 

Claims 1, 2-4, 6-8 and 11-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, line 11, there is insufficient antecedent basis for the limitation “the anterior surface of said maxillary dentition engagement unit”. For the purposes of examination the limitation will be interpreted as –an anterior surface of said maxillary dentition engagement unit--.
Claims 2-4, 6-8 and 11-33 depend on claim 1 and are therefore rejected for at least the same reasons as claim 1. 
Regarding claim 3, line 3 there is insufficient antecedent basis for the limitation the “width or cross-sectional diameter of said elastic element.” For the purposed of examination the limitation will be interpreted as –a width or cross-sectional diameter of said elastic element--.
Regarding claim 4, line 4, there is insufficient antecedent basis for the limitation “the sagittal plane”.  For the purposes of examination the limitation will be interpreted as --a sagittal plane--.
Regarding claim 4, lines 6-7, there is insufficient antecedent basis for the limitation “said plane of abutment”. For the purposes of examination the limitation will be interpreted as --a plane of abutment--.

Regarding claim 20, lines 5-6, the recitation “shortened such that their head parts protrude only slightly above the exterior surface of said maxillary dentition engagement units” includes the word “slightly” which is a relative term which renders the claim indefinite.  The term “slightly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purposes of examination the Examiner will interpret the limitation as --shortened such that their head parts protrude above the exterior surface--.
Regarding claim 23, lines 1 and 2, the language “wherein said elastic element or elements are replaced with elastic ligatures” is indefinite.  The limitation is combining a product claim with a method step.  For the purposes of examination, the limitation will be interpreted as --wherein said elastic element or elements are replaceable with elastic ligatures--.
Regarding claim 25, line 2, there is insufficient antecedent basis for the limitation “the anterior surface of said mandibular dentition engagement unit”. For the purposes of examination the limitation will be interpreted as –an anterior surface of said mandibular dentition engagement unit--.
Regarding claim 27, line 1, the term Regarding claim 2, lines 1-2 the word “generally” in the term “generally convex” is a relative term which renders the claim indefinite.  The term “generally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably 
Regarding claim 29, line 2, there is insufficient antecedent basis for the limitation the “the shanks of pins”. For the purposes of examination the limitation will be interpreted as –shanks of pins--.
 Regarding claim 29, lines 2-3, there is insufficient antecedent basis for the limitation the “the inner ends”. For the purposes of examination the limitation will be interpreted as –inner ends--.
Regarding claim 32, lines 1-2, the language, “wherein said attachment pins or lugs are replaced by hooks,” is indefinite.  The limitation is combining a product claim with a method step.  For the purposes of examination, the limitation will be interpreted as --wherein said attachment pins or lugs are replaceable by hooks--.
Regarding claim 32, line 2, which recites “said hooks having a point turned inwardly to a small degree”, the term small is a relative term which renders the claim indefinite.  The term “small” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purposes of examination the Examiner will interpret the limitation as --said hooks having a point turned inwardly to a degree--.
Regarding claim 33, line 2, there is insufficient antecedent basis for the limitation the “the threaded shank”.  For the purposes of examination the limitation will be interpreted as –a threaded shank--.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6, 7, 8, 11, 12, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hofmann (US 2020/0129270) in view of Kownacki  (2004/0177853) and in further view of Frantz (US 6109265).
	Regarding claim 1, Hofmann discloses a device (mandibular advancement splint - 'MAS') 01 (occlusal splint arrangement 01, [0061]) for the alleviation of snoring and sleep apnoea ([0061]) comprising a pair of discrete, approximately arcuate dentition engagement units (see annotated Fig. 2 below), 

    PNG
    media_image1.png
    498
    717
    media_image1.png
    Greyscale

each having a flat face (annotated Fig. 2) in sliding abutment with a complementary flat face of the other ([0061], Fig. 1) and an opposed dentition engagement face adapted to positively engage, as appropriate, all or part of the maxillary or mandibular dentition ([0061], [0062]), the plane of abutment of said flat faces being arranged more or less normal to the sagittal plane (Fig. 1); and an elastic element 05 (fixing band 05, [0062]  passing around pins 16 (fastening element 08 is a  fixing pin, [0067]) lugs or rollers located at the sides ([0062]) and towards the posterior extremity of said mandibular dentition engagement unit (Annotated Fig. 2, [0062] and thence obliquely upwards in primary runs (Annotated Fig. 2, [0062]) to be accommodated as a loop within a groove 13 or channel formed in and passing completely around the anterior surface of said maxillary dentition engagement unit ([0063]).

Kownacki teaches an analogous device (mandibular advancement splint) having an analogous pair of arcuate dentition engagement units 22, 32 (first and second mouthpiece elements 22, 24, [0018]-[0019], Fig. 1) and an analogous elastic element 48 (elastic bands 48, [0040]) and analogous pin, lugs or rollers 42 (protrusions 42, see annotated Fig. 2) 

    PNG
    media_image2.png
    501
    605
    media_image2.png
    Greyscale


shorter lengths of said elastic element passing in secondary runs (see annotated Fig. 2) from said pins, lugs or rollers to be detachably fixed to attachment pins or lugs located on the sides of said maxillary or mandibular dentition engagement units anteriorly of said pins, lugs or rollers (Fig. 2, [0017]) by at least the maximum distance of mandibular displacement to be generated ([0007]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide to the device (mandibular advancement splint of Hofmann) shorter lengths of said elastic element passing in secondary runs from said pins, lugs 
Hofmann in view of Kownacki discloses the invention as described above.
Hofmann in view of Kownacki does not disclose in use, said device causing anterior displacement of the mandible from the normal position of the temporomandibular joint in the range of 5 to 10 millimetres.
Frantz teaches an analogous device (mandibular advancement splint) having an analogous pair of arcuate dentition engagement units 11, 12 (upper base 11 and lower base 12, Fig. 1, col. 3, lines 29 -42) and an analogous elastic element B (elastic band B, col. 3 lines 52-57, col. 7, line 64 – col. 8, line 3, Fig. 4) and an analogous lug , pin or roller 13, 14  (retention hooks 13, 14 having buttons, col. 3, line 58 – col. 4, line 6); lug is defined as something [such as a handle] that projects like an ear, merriamwebster.com; button of the retention hook of Frantz projects like an ear) lengths of said elastic element passing from said pins, lugs or rollers (Figs.1 and 2) to be detachably (col. 2, lines 11-17) fixed to attachment pins or lugs (col. 3, lines 52-57) located on the sides of said maxillary or mandibular dentition engagement units (col. 3, line 58 – col. 4, line 6) by at least the maximum distance of mandibular displacement to be generated; 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the device (mandibular advancement splint) of the combination of Hofmann and Kownacki causes anterior displacement of the mandible from the normal position of the temporomandibular joint in the range of 5 to 10 millimetres, as taught by Frantz, in order to provide an improved device that provides a displacement range that is helpful in alleviating sleep apnea for many users and yet retains comfort (Frantz, col. 1, lines 59-61; col.7, line 64 – col. 8, line 3.)  
Regarding claim 3, Hofmann/Kownacki/Frantz discloses the invention as described above and further discloses wherein said groove or channel formed in and passing completely around the anterior surface of the maxillary dentition engagement unit has a central zone of slightly narrower width than the width or cross-sectional diameter of said elastic element in its relaxed state, such that said elastic element is retained within said groove or channel after being urged through said narrower zone (Hofmann, [0019]; the whole groove is described as constricted thus it follows that a central zone is also constricted).
Regarding claim 4, Hofmann/Kownacki/Frantz discloses the invention as described above and further discloses wherein pairs of said attachment pins or lugs are located on the sides of said maxillary dentition engagement unit adjacent the regionC266.0001US1 -26- of the second bicuspid to first molar(see Kownacki annotated Fig. 2 below), 


    PNG
    media_image3.png
    501
    674
    media_image3.png
    Greyscale


the separation between said pairs of attachment pins of lugs and said pairs of pins, lugs or rollers (see annotated Fig. 2 above), measured parallel to the sagittal plane (annotated Fig. 2), being not less than the maximum distance of mandibular displacement desired (it follows that the maximum distance of mandibular placement desired varies per user and thus the limitation is met depending upon the user), such that said secondary runs of said elastic element are more or less normal to said plane of abutment at the point of maximum mandibular displacement (annotated Fig. 2 above).
Regarding claim 6, Hofmann/Kownacki/Frantz discloses the invention as described above and further discloses wherein each said dentition engagement unit includes a plurality of 
Regarding claim 7, Hofmann/Kownacki/Frantz discloses the invention as described above and further disclose wherein said pins, lugs or rollers are configured to minimise impedance of longitudinal displacement and/or extension or contraction of said elastic element by minimising sliding or rolling friction of said elastic element thereon (pins, lugs, rollers are disclosed as claimed and are therefore capable of this intended use), said pins, lugs or rollers being configured to releasably secure or retain said elastic element thereto (Hofmann, [0064]).
Regarding claim 8, Hofmann/Kownacki/Frantz discloses the invention as described above and further discloses wherein a single said elastic element 05 (Hofmann, [0062]) of maximum installed length (the length of elastic element 05 is a maximum length and it is installed) is employed in order to minimise the diminution of contractive force with mandibular advancement (single elastic element as claimed is disclosed as described and is capable of this intended use). 
Regarding claim 11, Hofmann/Kownacki/Frantz discloses the invention as described above and further discloses wherein said primary runs of said elastic element or elements simultaneously act to urge said two dentition engagement units into abutment while urging 
Regarding claim 12, Hofmann/Kownacki/Frantz discloses the invention as described above and further discloses wherein suitable channels (grooves in the maxiallary and mandibular miniplast splints [dentition engagement units], Hofmann [0018]) are provided in the exterior surfaces of said maxillary and mandibular dentition engagement units to accommodate or substantially accommodate said runs of said elastic element or elements (Hofmann, [0018]), said channels being widened to accommodate other than elongational displacement of said elastic element or elements during said mandibular advancement (Hofmann, [0028]).
Regarding claim 17, Hofmann/Kownacki/Frantz discloses the invention as described above and further discloses wherein dental impressions are created in said dentition engagement units by the 'boil and bite' method in which a user bites into preforms of ethylene vinyl acetate or other thermoplastic material which have been heated toC266.0001US1 -29- soften them, upon cooling, said pre-forms retaining the impression of the user's dentition (Kownacki, [0018]-[0020]).
Regarding claim 19, Hofmann/Kownacki/Frantz discloses the invention as described above and further discloses wherein said attachment pins or lugs are formed from the parent .
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hofmann (US 2020/0129270) in view of Kownacki  (2004/0177853), in view of Frantz (US 6109265) and in further view of Thornton (US 5566683).
Regarding claim 2, Hofmann in view of Kownacki and in further view of Frantz discloses the invention as described above.
Hoffman in view of Kownacki and in further view of Frantz does not disclose wherein said dentition engagement units are made from thermoplastic polyurethane (TPU), polyethylene terephthalate-glycol (PET-G), polymethyl-methacrylate (PMMA) or other suitable material in solid or laminated form, said dentition engagement units engage between 25 per cent and 75 per cent of exposed tooth depth.
Frantz teaches said dentition engagement units are made from thermoplastic polyurethane (TPU), polyethylene terephthalate-glycol (PET-G), polymethyl-methacrylate (PMMA) or other suitable material in solid or laminated form (col. 6, lines 22-29).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the dentition engagement units of the combination of Hofmann/Kowacki/Frantz, are made from thermoplastic polyurethane (TPU), polyethylene terephthalate-glycol (PET-G), polymethyl-methacrylate (PMMA) or other suitable material in solid or laminated form, as taught by Frantz, in order to provide an improved device 
Hofmann/Kownacki/Frantz discloses the invention as described above.
Hofmann/Kownacki/Frantz does not disclose said dentition engagement units engage between 25 per cent and 75 per cent of exposed tooth depth.  
Thornton teaches an analogous mandibular advancement splint (Fig. 2) having analogous dentition units 12, 14 (upper and lower arches 12 and 14) engage between 25 percent and 75 percent of exposed tooth depth (arches 12 and 14 fit at least some of a user’s upper and lower arches of teeth, col. 2, lines 49-63; see also Fig. 2 which shows arches with a diagonal profile; a range of coverage of a very small amount to an entire tooth may be covered dependent on the size of a tooth).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that dentition engagement units of the mandibular advancement splint of Hofmann/Kownacki/Frantz engage between 25 per cent and 75 per cent of exposed tooth depth, as taught by Thornton, in order to provide an improved mandibular advancement splint that is less expensive to manufacture as it uses less material.
Additionally, Applicant appears to have placed no criticality on the claimed range (Applicant’s specification recites at paragraph [0040] that the claimed range is preferable) and since it has been held that “where general conditions of a claim are disclosed in the prior art, it is not inventive to discloser the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F. 2d, 454, 456, 105 USPQ 233, 235 (CCPA).  Further a change in size is generally .  In re Rose, 220 F. 2d 459, 105 USPQ 237 CCPA 1955).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hofmann (US 2020/0129270) in view of Kownacki  (2004/0177853), in view of Frantz (US 6109265),  and in further view of Hsu (2018/0078401).
Regarding claim 13, Hofmann, in view of Kowacki and Frantz discloses the invention as described above.
Hoffman/Kownacki/Frantz does not disclose the exterior surfaces of said dentition engagement units are locally cut away to facilitate grasping of said elastic element or elements with the fingers.
Hsu discloses an analogous splint 200 (cervical collar 200) having an analogous exterior surface 500 (strap tab) and an analogous elastic element 516 (strap 516) locally cut away to facilitate grasping of said analogous elastic element with the fingers (recess 506 for improved gripping of the strap tab, [0139]; disclosed structure capable of intended use of facilitating grasping of said strap [analogous elastic element], strap tab and strap are connected).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide to exterior surfaces of the mandibular advancement splint of the combination of Hoffman/Kownacki/ Frantz, locally cut away exterior surfaces to facilitate grasping , as taught by Hsu, in order to provide an improved device which is easier to grip.  


Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hofmann (US 2020/0129270) in view of Kownacki  (2004/0177853), in view of Frantz (US 6109265), in  view of Magness (2018/0200102) and in further view of Immel (US 6053816).
Regarding claim 14, Hofmann/Kownacki/Frantz discloses the invention as described above.
Hofmann/Kownacki/Frantz as combined above does not disclose said elastic element or elements are made from a plurality of elastic materials, each having different elastic moduli and/or elastic limits in order to provide various levels of force and/or elasticity in accordance with said user-configurable urging force; and wherein said elastic element or elements are made with varying widths and/or thicknesses along lengths thereof in order to provide variable levels of elastic force in accordance with said user-configurable urging force; and wherein said elastic element or elements are made with a plurality of materials of varying hardness along lengths thereof, harder parts of said elastic element being adapted to operatively engage and/or abut a said pin, lug or roller of a said dentition engagement unit; and wherein said elastic element or elements are made with a plurality of engagement apertures along end zones thereof to facilitate their selective engagement with said attachment pins or lugs of a said dentition engagement unit, to enable variation of said user-configurable urging force.
 Frantz teaches analogous elastic element or elements B (elastic band B, col. 3 lines 52-57, col. 7, line 64 – col. 8, line 3;  Fig. 4; two elements B used in device)  are made from a plurality of elastic materials, each having different elastic moduli and/or elastic limits in order to provide various levels of force and/or elasticity in accordance with said user-configurable urging force (Col. 4, lines 7-23); and wherein said elastic element or elements are made with 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the elastic element of the mandibular advancement splint of the combination of Hofmann/Kownacki/Frantz such that elastic element or elements are made from a plurality of elastic materials, each having different elastic moduli and/or elastic limits in order to provide various levels of force and/or elasticity in accordance with said user-configurable urging force; and wherein said elastic element or elements are made with varying widths and/or thicknesses along lengths thereof in order to provide variable levels of elastic force in accordance with said user-configurable urging force, and wherein said elastic element or elements are made with a plurality of materials of varying hardness along lengths thereof (col. 4, lines 24-36), as taught by Frantz, in order to provide an improved mandibular advancement splint that is customizable to the user and maintains its strength during use.
Hofmann/Kownacki/Frantz discloses the invention as described above.
Hofmann/Kownacki/Frantz does not disclose said elastic element or elements are made with a plurality of engagement apertures along end zones thereof to facilitate their selective engagement with said attachment pins or lugs of a said dentition engagement unit, to enable variation of said user-configurable urging force.


    PNG
    media_image4.png
    207
    396
    media_image4.png
    Greyscale

 to facilitate their selective engagement with said attachment pins or lugs of a said dentition engagement unit ([0147],[0148]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the elastic element of the mandibular advancement splint of the combination of Hofmann/Kownacki/Frantz/such that said elastic element or elements are made with a plurality of engagement apertures along end zones thereof to facilitate their selective engagement with said attachment pins or lugs of a said dentition engagement unit, as taught by Magness, in order to provide an improved mandibular advancement device that can 
Hoffman/Kownacki/Frantz/Magness discloses the invention as described above.
Hoffman/Kownacki/Frantz/Magness does not disclose harder parts of said elastic element being adapted to operatively engage and/or abut a said pin, lug or roller of a said dentition engagement unit.
Immel teaches an analogous elastic element (elastic band, col. 2, line 23-54) having harder parts being adapted to operatively engage and/or abut a said pin, lug or roller of a said dentition engagement unit (relatively hard rubber components in the retaining sections and relative soft rubber components in the central section; col. 2 line 23-54; the retaining sections are adapted to operatively engage and/or abut a said pin, lug or roller of said dentition engagement unit; capable of this intended use).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the elastic element of the mandibular advancement splint of Hofmann/Kownacki/Frantz/Metz/Magness such that it has hard parts being adapted to operatively engage and/or abut a said pin, lug, or roller of a  dentition unit, as taught by Immel, in order to provide an improve mandibular advancement splint that reduces elongation of the attachment hole 

Claims 15, 21, 31 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hofmann (US 2020/0129270) in view of Kownacki  (2004/0177853) in view of Frantz (US 6109265)  and in further view of Thornton (US 5755219).

Hofmann/Kownacki/Frantz does not disclose wherein said attachment pins or lugs fixed to the sides of said maxillary and mandibular dentition engagement units are relocated anteriorly, as appropriate, to lengthen said secondary runs of said elastic element or elements, thereby increasing said user-configurable urging force.
Thornton teaches an analogous device (mandibular advancement splint) 10 (device for improved breathing, Fig. 1) having an analogous elastic element 24 (tensile member 24, col. 3, line 43 – line 59) having analogous runs (left and right sides of elastic element 24, Fig. 1) and analogous attachment pins 40, 42 (adjustment sites 40, 42) and analogous dentition engagement units 12, 14 (upper arch 12, lower arch 14, col. 2, lines 45-53), wherein the analogous attachment pin or lugs are relocated anteriorly, as appropriate, to lengthen the runs of said elastic element or elements, thereby increasing said user-configurable urging force (col. 4, line 19 – line 51). 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the attachment pins or lugs fixed to the sides of said maxillary and mandibular dentition engagement units of the mandibular advancement device of the combination of Hofmann/Kownacki/Frantz are relocated anteriorly, as appropriate, to lengthen said secondary runs of said elastic element or elements, thereby increasing said user-configurable urging force as taught by Thornton, in order to provide an improved mandibular advancement splint that is variable to suit a particular user or application of device (Thornton, col. 3, lines 43-59).

Hofmann/Kownack/Frantz does not disclose wherein the elastic element is duplicated or triplicated.  
Thornton teaches an analogous device (mandibular advancement splint) 10 (device for improved breathing, Fig. 1) having an analogous elastic element 24 (tensile member 24, col. 3, line 43 – line 59) and analogous attachment pins 40, 42 (adjustment sites 40, 42) and analogous dentition engagement units 12, 14 (upper arch 12, lower arch 14, col. 2, lines 45-53), wherein the elastic element is duplicated or triplicated (col. 5, line 9-26).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the elastic element of the mandibular advancement device of the combination of Hofmann/Kownacki/Frantz is duplicated, as taught by Thornton, in order to provide an improved mandibular advancement device that provides a different tension to the user for moving the jaw as needed.  
Regarding claim 31, Hofmann/Kownack/Frantz discloses the invention as described above.
Hofmann/Kownack/Frantz does not disclose wherein multiple said attachment pins or lugs and said pins, lugs or rollers are provided positioned anteriorly or posteriorly of said typical positions, said multiple positionings allowing said elastic element or elements to be installed in a variety of positions for the purpose of varying said user-configurable urging force.
Thornton teaches an analogous device (mandibular advancement splint) 10 (device for improved breathing, Fig. 1) having an analogous elastic element 24 (tensile member 24, col. 3, 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the multiple pins or lugs and said pins, lugs or rollers installed on dentition units of the mandibular advancement device of the combination of Hoffman/Kownacki/Frantz are provided positioned anteriorly or posteriorly of said typical positions, said multiple positionings allowing said elastic element or elements to be installed in a variety of positions for the purpose of varying said user-configurable urging force, as taught by Thornton, in order to provide an improved mandibular advancement splint that is variable to suit a particular user or application of device (Thornton, col. 3, lines 43-59).
	Regarding claim 33, Hofmann/Kownack/Frantz discloses the invention as described above and further discloses wherein said attachment pins take the form of headed pins in said dentition engagement units (Hofmann, Fig. 4, [0030]).
	Hofmann/Kownacki/Frantz does not disclose the threaded shanks of which are screwably engaged with threaded bores in said dentition engagement units; or which have tapered shanks which are frictionally engaged with complementary tapered recesses in said dentition engagement units; or which have shanks with locally thickened parts which are pushed through sprung elements within bores in said dentition engagement units; or which 
	Thornton teaches an analogous device (mandibular advancement splint) 10 (device for improved breathing, Fig. 1) having an analogous elastic element 24 (tensile member 24, col. 3, line 43 – line 59) and analogous headed pins 46 (adjustment element 46) in an analogous dentition engagement unit 12 (upper arch 12), the threaded shanks of which are screwably engaged with threaded bores (housing 44 is threaded and inserted in hole of upper arch 12, col. 4, line 63 – col. 5, line 26) in said dentition engagement unit (Fig. 1); 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the attachment pins of the dentition units of the mandibular advancement splint of the combination of Hofmann/Kownacki/Frantz such that they have threaded shanks of which are screwably engaged with threaded bores in said dentition engagement units, as taught by Thornton, in order to provide an improved mandibular advancement splint that allows for easy replacement of the attachment pins when needed.  
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hofmann (US 2020/0129270) in view of Kownacki  (2004/0177853), in view of Frantz (US 6109265) and in further view of Cullen (2011/0259345).

Hofmann/Kownacki/Frantz does not disclose wherein dental impressions are created in said dentition engagement units by a user biting into a quantity of settable resin provided in channels formed in said opposed faces of said dentition engagement units, said resin retaining said impressions during setting, simple locating means being employed to maintain the two dentition engagement units in correct juxtaposition while said impressions are being made.
Cullen teaches an analogous device (mandibular advancement splint) (Fig. 1) having analogous dentition engagement units 3, 4 wherein dental impressions are created in said dentition engagement units by a user biting into a quantity of settable resin provided in channels formed in said opposed faces of said dentition engagement units([0024]), said resin retaining said impressions during setting, simple locating means (handles, [0024]) being employed to maintain the two dentition engagement units in correct juxtaposition while said impressions are being made ([0024]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the mandibular advancement device of Hofmann and Kownacki,such that dental impressions are created in said dentition engagement units by a user biting into a quantity of settable resin provided in channels formed in said opposed faces of said dentition engagement units, said resin retaining said impressions during setting, simple locating means being employed to maintain the two dentition engagement units in correct juxtaposition while said impressions are being made, as taught by Cullen, in order to provide an improved mandibular advancement splint that has dentition units that accurately fit a user’s dentition. 
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hofmann (US 2020/0129270) in view of Kownacki  (US 2004/0177853) ) in view of Frantz (US 6109265)  and in further view of Farrell (US 2015/0225150).
Regarding claim 18, Hofmann/Kownacki/Frantz discloses the invention as described above.  
Hofmann/Kownacki/Frantz does not disclose wherein suitable fittings are swaged to the ends of said elastic element or elements, said end fittings being easily connected to said attachment pins or lugs.
Frantz teaches analogous elastic element or elements B (elastic band B, col. 3 lines 52-57, col. 7, line 64 – col. 8, line 3;  Fig. 4; two elements B used in device) comprising suitable fittings on ends (fittings defined as anything provided as equipment, parts, supplies, etc, dictionary.com; Frantz teaches preferably ends are thicker than the shaft portion for a given band; col. 4, lines 7-23;  the thicker ends are parts), said end fittings being easily connected to said attachment pins or lugs (Frantz teaches preferably ends are thicker than the shaft portion for a given band, in this way the end portions may best resist the additional stresses caused by interconnecting the retention hooks; Col. 4, lines 7-23).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the elastic element of the mandibular advancement splint of the combination of Hofmann/Kownacki/Frantz such that it has suitable fittings, said end fittings being easily connected to said attachment pins or lugs, in order to provide an improved mandibular advancement splint that resist stresses on the ends (Frantz, col. 4, lines 7-23) .

Hoffman/Kownacki/Frantz does not disclose suitable fittings are swaged to the ends of said elastic element or elements.
Farrell teaches an analogous elastic element which may be swaged (swage is defined as swage is defined as “to bend or shape by or as if by using a swage”, ahdictionary.com; the elastic element is made by die-cut which is as if by using a swage, [0025].)
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the elastic element having suitable fittings, of the mandibular advancement splint of the combination of Hoffman/Kownacki/Frantz, such that the fittings are swaged to the ends, as taught by Farrell, in order to provide an improved mandibular advancement splint that is made by a suitable technique (Farrell, [0025])
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hofmann (US 2020/0129270) in view of Kownacki  (US 2004/0177853) ) in view of Frantz (US 6109265)  and in further view of Thornton (US 5755219).
Regarding claim 20, Hofmann in view of Kownacki and Frantz discloses the invention as described above.
Hofmann in view of Kownacki and Frantz does not disclose said attachment pins or lugs to which the ends of said elastic element or elements are fixed and said pins, lugs or rollers over which said elastic element or elements pass are substantially accommodated within recesses formed in the side surfaces of said dentition engagement units, said attachment pins or lugs and said pins, lugs or rollers being shortened such that their head parts protrude only 
Thornton teaches an analogous mandibular advancement splint 10 (device for improved breathing, Fig. 1) having analogous dentition units 12 and 14 (upper and lower arches 12 and 14), an analogous elastic member 24 (tensile member 24), analogous attachment pin or lugs and analogous attachment pins or lugs and analogous attachment pins or lugs (adjustment element 46 which in one embodiment is a cap screw, col. 5, lines 44-57) , over which elastic member 24 passes (Fig. 2b) and said analogous pins, lugs or rollers and said attachment pins or lugs accommodated within recesses formed in the side surfaces of said dentition engagement units (hole in the outward surface of upper arch 12 [analogous dentition unit] , col. 5, lines 2-8; Fig. 1, Fig. 2a), said attachment pins or lugs and said pins, lugs or rollers being shortened such that their head parts protrude only slightly above the exterior surface of said maxillary dentition engagement units (col. 5, lines 9-57 Figs. 1, 2a, 2b) so as to minimise irritation of the buccal surfaces of a user (disclosed structure capable of this intended use).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that said attachment pins lugs or rollers over which said elastic element or elements pass are substantially accommodated within recesses formed in the side surfaces of said dentition engagement units of the mandibular advancement splint of the combination of Hofmann/Kownacki/Frantz and that said attachment pins or lugs and said pins lugs or rollers being shortened such that their head parts protrude only slightly above the exterior surface of said maxillary dentition engagement units so as to minimize irritation of the buccal surfaces of a user, as taught by Thornton, in order to provide an improved mandibular 
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hofmann (US 2020/0129270) in view of Kownacki  (2004/0177853), in view of Frantz (US 6109265) and in further view of Berman (US 3330038).
Regarding claim 22, Hofmann in view of Kownacki and in further view of Frantz discloses the invention as described above.
Hoffman in view of Kownacki and in further view of Frantz does not disclose wherein said elastic element is colour-coded to indicate their degree of elastic contractive force.
Berman teaches an analogous elastic element 20, 21, 22  (col. 2, line 61 – col. 3, line 22) for use in the mouth wherein said elastic element is colour-coded to indicate their degree of elastic contractive force (col. 2, line 61 – col. 3, line 22; col. 4, lines 32-46).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the elastic element of the mandibular advancement device of the combination of Hofmann/Kownacki/Frantz, is is colour-coded to indicate their degree of elastic contractive force, as taught by Berman, in order to provide an improved mandibular advancement device that has a visual indicator indicating the pull versus extended distance characteristics (Berman, col. 3, lines 16-22).
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hofmann (US 2020/0129270) in view of Kownacki  (US 2004/0177853) ) in view of Frantz (US 6109265)  and in further view of Magness (US 2018/0200102).

Hofmann in view of Kownacki and Frantz does not disclose wherein said elastic element or elements are replaced with elastic ligatures of the type employed in orthodontic applications, said ligatures being made from an elastomer and comprising a sequence of small, annular elements joined directly together or joined by short straight elements, the degree of elasticity being determined by the length of said straight elements, said annular elements at each end being conveniently engaged with said attachment pins or lugs.
Magness teaches an analogous device (mandibular advancement splint) 10 (appliance 10) with analogous dentition engagement units 12, 16 (upper and lower portions) having analogous attachment pins or lugs (bas 20 and feature 22 wherein said elastic element or elements are replaced with elastic ligatures 64 (engagement mechanism) of the type employed in orthodontic applications, said ligatures being made from an elastomer and comprising a sequence of small, annular elements 66 (series of apertures 66. [0109], see annotated Fig. 33 below) 

    PNG
    media_image5.png
    207
    396
    media_image5.png
    Greyscale


It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the elastic element or elements of the mandibular advancement splint of Hofmann/Thornton/Frantz are replaced with elastic ligatures of the type employed in orthodontic applications, said ligatures being made from an elastomer and comprising a sequence of small, annular elements joined directly together or joined by short straight elements, the degree of elasticity being determined by the length of said straight elements, said annular elements at each end being conveniently engaged with said attachment pins or lugs, as taught by Magness in order to provide an improved mandibular advancement splint that is easily connected to attachment pins or lugs.

Claims 24, 25  and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hofmann (US 2020/0129270) in view of Kownacki  (2004/0177853) in view of Frantz (US 6109265)  and in further view of Thornton (2017/0056235) and in view of Berghash (US 3247844).
Regarding claim 24, Hofmann/Kownacki/Frantz discloses the invention as described above and further discloses wherein a single-piece shield 19 (cover element 19) encloses and is in close contact with said maxillary andC266.0001US1 -30- mandibular dentition engagement units, covering said 
Hofmann/Kownacki/Frantz does not disclose the cover element is made from, a thin, stiffy elastic polymer.  
Thornton teaches an analogous mandibular advancement splint having analogous dentition units, analogous elastic element 130 (coupler 130), analogous attachment pin or lugs and analogous attachment pins or lugs and analogous attachment pins or lugs (ridge 110) and an analogous single piece shield 200 (shield 200) in close contact with said maxillary andC266.0001US1 -30- mandibular dentition engagement units (Fig. 2D), covering said analogous elastic element or elements and said attachment pins or lugs and said pins, lugs or rollers ([0007],[0045]-[0056]) wherein the cover element is made from, a thin, stiffly elastic polymer (silicone rubber, [0046], [0047]).  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the single-piece shield of the mandibular advancement splint of the combination of Hofmann, Kownacki, and Frantz is made from a thin, stiffly elastic polymer, as taught by Thornton, in order to provide an improved mandibular advancement splint that allows the dentition units to move when the shield is coupled (Thornton, [0047]).
Regarding claim 25, Hoffman/Kownacki/Frantz/Thornton discloses the invention as described above.
Hoffman/Kownacki/Frantz/Thornton does not disclose wherein a band of said shield passes completely around the anterior surface of said mandibular dentition engagement unit, 
Thornton teaches wherein a band 205 (see annotated Fig. 2D below, Fig. 2C)

    PNG
    media_image6.png
    454
    642
    media_image6.png
    Greyscale

of said shield passes completely around the anterior surface of said mandibular dentition engagement unit (annotated Fig. 2, [0045]), flaps passing to either side of said maxillary dentition engagement unit (annotated Fig. 2), said flaps against the anterior surfaces of said unit during mandibular advancement (during mandibular advancement flaps are against the 
Hofmann/Kownacki/Frantz/Thornton as combined above does not disclose said flaps being elastically stressed so as to be continuously urged against the anterior surfaces of said unit during mandibular advancement. 
Berghash teaches an analogous shield passing around analogous maxillary dentition engagement unit (upper teeth, col. 1, lines 16-27) having analogous flaps 3 (legs 3; col. 2, lines 7-31) said flaps being elastically stressed so as to be continuously urged against the anterior surfaces of said unit during mandibular advancement (col. 3, lines 9-16). 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the flaps of the shield of the mandibular advancement splint of the combination of Hofmann, Kownacki, Frantz and Thornton, are elastically stressed so as to be continuously urged against the anterior surfaces of said unit during mandibular advancement, as taught by Berghash, in order to provide an improved mandibular advancement splint that aids in the retention of the shield in the mouth (Berghash, col. 3, lines 9-16).
	Regarding claim 27 Hoffman/Kownacki/Frantz/Thornton/Berghash disclose the invention as described above and further discloses wherein said shield is made generally convex (see annotated Fig. 2A)

    PNG
    media_image7.png
    485
    519
    media_image7.png
    Greyscale

 such that only its upper and lower edges (upper edge includes upper half of device and lower edge includes lower half of device) contact said dentition engagement units (only upper and lower halves contact dentition engagement units, [0054])
Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hofmann (US 2020/0129270) in view of Kownacki  (2004/0177853) in view of Frantz (US 6109265) in  view of Thornton (US 2017/0056235) in view of Berghash (US 3247844) and in further view of Oda (US 2009/0004619) and in even further view of Hofman II (US 2018/0168845).
Regarding claim 26, Hoffman/Kownacki/Frantz/Thornton/Berghash discloses the invention as described above and further discloses wherein said shield is secured to said 
	Hoffman/Kownacki/Frantz/Thornton/Berghash does not disclose small parts of its lower [shield] edges being extended and turned inwardly through 90 degrees to form tabs that engage complementary recesses formed in the lower exterior surfaces of said mandibular dentition engagement unit.
	Oda teaches an analogous device for the mouth (Fig. 22) comprising an analogous shield 652 (alignment device 652) having a lower edge (Fig. 22) and an analogous mandibular dentition engagement unit 10 (bracket 10) and an analogous small part 666 (tab 666) of  its lower edge (Fig. 22) to form a tab that engages complementary recess 144 (tool receptacle 144 of bracket 10, [0129]  formed in the lower exterior surface (Fig. 22).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the small parts securing sand mandibular dentition engagement to said shield of the mandibular advancement device of the combination of Hoffman, Kownacki, Frantz, Thornton, Berghash, are small parts of said shield and that the recesses which the small parts complementarily engage are recesses of the mandibular dentition engagement unit of the device of Hoffman/Kownacki/Frantz/Thornton/Berghash, as taught by Oda, in order to provide an improved mandibular advancement splint that provides a connection between the shield and the splint which is easier to make as the recesses which the tabs engage are visible.
Hoffman/Kownacki/Frantz/Thornton/Berghash/Oda disclose the invention as described above.  

Hoffman II teaches an analogous mandibular advancement splint 01 (occlusal splint arrangement, Fig. 1) having an analogous shield 12, analogous mandibular dentition engagement unit 22,  and analogous tabs 15 (top part of centering pins 15) an analogous lower edge, small parts of its lower edges being extended and turned inwardly through 90 degrees to form tabs  (see annotated Fig. 1 below, [0072]-[0074]); lower part of pin [tab] is turned 90 degrees)

    PNG
    media_image8.png
    324
    597
    media_image8.png
    Greyscale

It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the lower edges of the shield of the mandibular advancement splint of the combination of Hoffman/Kownacki/Frantz/Thornton/Berghash/Oda to be provided with small parts being extended and turned inwardly through 90 degrees to .
Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hofmann (US 2020/0129270), in view of Kownacki  (2004/0177853), in view of Frantz (US 6109265),  in view of Hoffman II (US 2018/0168845) and in further view of Thornton (US 2010/0218773).
Regarding claim 28, Hofmann in view of Kownacki and Frantz discloses the invention as described above and rounded ends or head parts to minimize irritation of the buccal surfaces of a user (Hoffman, Fig. 4 shows rounded sides of head).
Hofmann in view of Kownacki and Frantz fails to disclose said attachment pins are securely fixed to said dentition engagement units by embedding of the inner ends of their shanks, said inner ends having been upset or turned through approximately 90 degrees; said attachment pins or lugs being made from a suitable metal alloy material, having inner, end parts embedded in said dentition engagement units.
Hoffman II teaches an analogous mandibular advancement splint 01 (occlusal splint arrangement, Fig. 1) having an analogous dentition unit 12 and an analogous attachment pins 15 (centering pins 15) said attachment pins are securely fixed to said dentition engagement units by embedding of the inner ends of their shanks, said inner ends having been upset or turned through approximately 90 degrees (see annotated Fig. 1 below, [0072]-[0074]); lower part of pin is turned 90 degrees; inner, end parts embedded in said dentition engagement units (see annotated Fig. 1)

    PNG
    media_image9.png
    322
    597
    media_image9.png
    Greyscale

It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the attachment pins of the mandibular advancement splint of the combination of Hofmann in view of Frantz by embedding of the inner ends of their shanks, said inner ends having been upset or turned through approximately 90 degrees, as taught by Hoffman II, in order to provide an improved mandibular advancement device that provides for a more centered pin connection.
Hoffman/Kownacki/Frantz/Hoffman II discloses the invention as described above.
Hoffman/Kownacki/Frantz/Hoffman II fails to disclose said attachment pins or lugs being made from a suitable metal alloy material, having inner, end parts embedded in said dentition engagement units.
Thornton discloses an analogous mandibular advancement device (Fig. 1) with an analogous attachment pin 126 (fasteners 126 may include pins; fasteners a part of coupler 120, 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the attachment pins or lugs of the mandibular advancement splint of Hofmann/Kownacki/Frantz/Thornton are made form a suitable metal alloy material, as taught by Hoffiman II, in order to provide an improved mandibular advancement splint that has sturdy attachments.  
Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hofmann (US 2020/0129270) in view of Kownacki  (2004/0177853) in view of Frantz (US 6109265)  and in view of Fusilier (US 2010/0154802) and in further view of Chung (KR 101080463B1, English translation provided).
Regarding claim 29, Hofmann in view of Kownacki and Frantz disclose the invention as described above and further disclose shanks of pins (Frantz, Fig. 4).
Hoffman in view of Kownacki and Frantz does not disclose said rollers for directionally deflecting said elastic element or elements is rotationally supported on the shanks of pins having the inner ends of their shanks embedded in said mandibular engagement unit, said rollers being made in the form of simple cylinders or in concave (necked) form, said rollers acting to provide free movement of said elastic element or elements over said pins.
Fuselier teaches an analogous mandibular advancement splint comprising an analogous dentition unit 110 (upper appliance) an analogous pin 118b (screw 118B, Fig. 8) having an inner end embedded in said mandibular engagement unit (Fig. 8, [0044]).

Hoffman in view of Kownacki, Frantz and Fusilier discloses the invention as described above. 
Hoffman in view of Kownacki, Frantz and Fusilier does not disclose rollers for directionally deflecting said elastic element or elements is rotationally supported on the shanks of pins, said rollers acting to provide free movement of said elastic element or elements over said pins.
Chung teaches an analogous mandibular positioning splint (Fig. 8a)  having an analogous dentition unit 2, and analogous elastic element 9, and an analogous pins 13 fixed to the dentition unit, and rollers 4 for directionally deflecting said elastic element or elements rotationally supported on the shanks of pins (Fig. 8, English translation description, page 3), said rollers acting to provide free movement of said elastic element or elements over said pins (a guide roller 4 is inserted into one side of the fixing pin 13 so that friction can be minimized by extension; stretching means 9 is hooked on the groove of the guide roller, see English translation description, page 3, lines 11-21).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the pin of the mandibular advancement splint of the combination of Hoffman/Kownacki/Frantz/Fusilier to include rollers for directionally deflecting .
Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hofmann (US 2020/0129270) in view of Kownacki  (2004/0177853) in view of Frantz (US 6109265), in further view of Bailey (US 2007/0283967), in view of Gillette (US 2018/0055682) and in further view of Remmers (US 20150007830).
Regarding claim 30, Hofmann in view of Kownacki and Frantz discloses the invention as described above.
Hofmann/Kownacki/Frantz does not disclose wherein said attachment pins or lugs and said pins, lugs or rollers are securely fixed to a separate mounting strip made from a suitable polymer material, said mounting strip being bonded to said maxillary and/or mandibular dentition engagement units in appropriate positions; a shallow channel being provided ain the exterior surfaces of said maxillary or mandibular dentition engagement units to locate and partially accommodate said mounting strip, the exterior surfaces of said mounting strip being made smooth and rounded to minimise irritation of the buccal surfaces of a user.
Bailiey teaches an analogous mandibular advancement splint 10 (oral appliance 10) having analogous dentition units 18, 22 (shell 18, 22) and analogous attachment pins or lugs 38 (engagement device 38, hooks [0043]) said pins, lugs or rollers are securely fixed to a separate mounting strip 64 (mounting base 64); each hook is bonded to the sides of shells and hooks include mounting base, [0048])  made from a suitable polymer material (bonding by auto 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that said attachment pins or lugs and said pins, lugs or rollers of the mandibular advancement splint of the combination of Hofmman/Kownacki/Frantz are securably fixed to a separate mounting strip made from a suitable polymer material, said mounting strip being bonded to said maxillary and/or mandibular dentition engagement units in appropriate positions, the exterior surfaces of said mounting strip being made smooth, as taught by Bailiey, in order to provide an improved mandibular advancement splint that provides more secure bonding to the dentition units (Bailiey, [0048]).
Hofmann, in view of Kownacki, Frantz and Bailey discloses the invention as described above.
Hofmann, in view of Kownacki, Frantz and Bailey dose not disclose a shallow channel being provided ain the exterior surfaces of said maxillary or mandibular dentition engagement units to locate and partially accommodate said mounting strip, the exterior surfaces of said mounting strip being made rounded to minimise irritation of the buccal surfaces of a user.
Gillette teaches an analogous oral appliance 10 with analogous pins or lugs 18 and an analogous mounting strip (base of peg 18) being made rounded ([0016], Fig. 1).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the mounting strip of the mandibular engagement splint of Hofmann/Kownacki/Frantz/Bailey, to be rounded as taught by Gillet, in order provide an 
Hofmann, in view of Kownacki, Frantz and Bailey and Gillette discloses the invention as described above.  
Hofmann, in view of Kownacki, Frantz, Bailey and Gillete does not disclose a shallow channel being provided ain the exterior surfaces of said maxillary or mandibular dentition engagement units to locate and partially accommodate said mounting strip.
Remmers discloses an analogous mandibular advancement splint (Fig. 4) having analogous dentition engagement units 102, 104 (Fig.2) and an analogous mounting strip 414 and a shallow channel being provided ain the exterior surfaces of said maxillary or mandibular dentition engagement units (see annotated Fig. 4 below)

    PNG
    media_image10.png
    424
    587
    media_image10.png
    Greyscale


 to locate and partially accommodate said mounting strip (channel capable of this intended use).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide to the maxillary or mandibular dentition engagement units of the mandibular advancement splint of Hofmann/Kownacki/Frantz/Bailiey/Gillette, a shallow channel to locate and partially accommodate said mounting strip as taught by Remmers, in order to provide an improved mandibular advancement splint which provides a secure mechanism of connection of the mounting strip.
Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hofmann (US 2020/0129270) in view of Kownacki  (2004/0177853) in view of Frantz (US 6109265) in  view of Fareid (US 2017/0151086) and in further view of Gaskell (US 2006/0196512)
	Regarding claim 32, Hofmann in view of Kownacki and in further view of Frantz discloses the invention as provided above.
Hoffman/Kownacki/Frantz does not disclose wherein said attachment pins or lugs are replaced by hooks, said hooks having a point turned inwardly to a small degree and an elongated and flattened external surface, both features being designed to minimise irritation of the buccal surfaces of a user.
Fareid teaches an analogous mandibular advancement splint (Fig. 3) with analogous attachment pin or lugs (ball and socket joint at hinge points 370, 360) wherein said attachment pins or lugs are replaced by hooks ([0027]).

Hoffman/Kownacki/Frantz/Fareid disclose the invention as described above.
Hoffman/Kownacki/Frantz and Fareid fail to disclose said hooks having a point turned inwardly to a small degree and an elongated and flattened external surface, both features being designed to minimise irritation of the buccal surfaces of a user.
Gaskell teaches an analogous mandibular advancement splint (Fig. 2) having an analogous hook 36 ([0042]) having a point turned inwardly to a small degree (see annotated Fig. 3b below) and an elongated and flattened external surface (see annotated Fig. 3b), 

    PNG
    media_image11.png
    393
    550
    media_image11.png
    Greyscale
both features being designed to minimise irritation of the buccal surfaces of a user (disclosed structure capable of this intended use).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the hooks of the mandibular dentition splint of the combination of Hofmann/Kownacki/Frantz/Fareid have a point turned inwardly to a small degree and an elongated and flattened external surface, both features being designed to minimise irritation of the buccal surfaces of a user, as taught by Gaskell, in order to provide an improved mandibular advancement splint that is less likely to poke a user.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA MCCARTHY whose telephone number is (408)918-7594. The examiner can normally be reached Monday - Friday, 7:00-3:30 PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.M./Examiner, Art Unit 3786       

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786